PER CURIAM.
In this workers’ compensation case, we direct the judge of compensation claims on remand to correct the scrivener’s error in paragraph 1 of the Order on Employer/Carrier’s Amended Motion for Rehearing so that it reads: “The Final Order is hereby corrected to reflect that the employer/carrier shall pay the claimant temporary partial disability benefits from October 1, 1999, to August 31, 2001.”; and to correct the second numbered paragraph of that order (incorrectly numbered “3”) so that it reads: “2. Paragraph 4 of the adjudicatory portion of the Final Order (on page 14 thereof), referring to temporary total disability payments, is stricken in its entirety.” We affirm, without discussion, as to all other issues raised by the appeal and cross-appeal.
*673AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN, WEBSTER and DAVIS, JJ., Concur.